In my opinion, Rem. 1927 Sup., § 6362-41 (2), quoted in the majority opinion, in so far as it refers to "a clear view ahead of not less than two hundred yards," contemplates a situation in which the driver desiring to pass a moving vehicle cannot see the road ahead of him for the specified distance because of a rise or depression in the ground, or on account of fog, rain, or some similar interference with the visibility. The instruction of the court referred to in the opinion of the majority, applying the *Page 147 
section of the statute above mentioned to the situation presented in the case at bar, was, it seems to me, erroneous, and I therefore dissent.